Citation Nr: 1039905	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February and March 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York that denied the Veteran's application to reopen a 
previously denied claim of service connection for PTSD and denied 
entitlement to service connection for PTSD.  A May 2008 Board 
decision reopened the claim and remanded it for additional 
development.  

The Veteran testified at a hearing before the Board in October 
2007.

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claim for PTSD has been 
recharacterized as it appears on the cover page of the instant 
decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

A review of the claims file reveals that a remand is once again 
necessary before a decision on the merits of the claim can be 
reached.  

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.   38 C.F.R. § 3.304(f) (2009).  In addition, in cases 
involving claims of personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
Veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3) (2009).

The Veteran contends that he suffers from PTSD as a result of a 
sexual assault which occurred while he was in service.  He 
indicated that he did not report the incident but he sought 
treatment for hemorrhoids following the incident.

The Veteran has not been sent the necessary notice, in compliance 
with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates 
directly to his claim for service connection for PTSD.  The Board 
notes that the RO generally advised the Veteran of the 
evidence/information required to substantiate a claim for 
entitlement to service connection.  However, the Veteran should 
be specifically informed of the type of information or evidence 
necessary to substantiate a claim of service connection for PTSD, 
as well as which evidence VA would seek to provide and which 
information or evidence the Veteran was to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This is especially 
important in claims of service connection for PTSD based on 
personal assault.  Notice of the kind of evidence that might 
corroborate the occurrence of a personal assault as noted in 38 
C.F.R. § 3.304(f)(3) (2009) should be provided.

The Veteran's service treatment reports do not include any 
complaints, findings, or treatment for any psychiatric disorders.  
The private and VA treatment records since service include 
various psychiatric diagnoses including PTSD, major depression, 
major depressive disorder, and chronic adjustment disorder with 
depression.  Several of the Veteran's counselors have indicated 
that the Veteran's diagnoses are related to a military sexual 
trauma.  In order to properly assess the Veteran's claim, a VA 
psychological examination should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2009).   Specifically, the Veteran should 
be told to submit detailed information 
regarding his claimed in-service stressor, 
including the dates, times, and location of 
the claimed stressor, and the parties 
involved. 38 U.S.C.A. § 5103(a) (West 
2002).  In addition, the Veteran should be 
informed that in cases involving personal 
assault, evidence from sources other than 
the service records may corroborate the 
Veteran's account of the stressor 
incident(s).  38 C.F.R. § 3.304(f)(3) 
(2009).  He should be instructed regarding 
the specific types of evidence that may be 
used to corroborate personal assault.  Id.

2.  After completion of the above action, 
the Veteran should be afforded a VA 
psychological examination.  A review of the 
claims file should be accomplished.  Prior 
to the interview, all indicated studies, 
tests and evaluations deemed necessary 
should be performed, but should 
specifically include psychological testing, 
including tests to determine whether the 
Veteran in fact now experiences PTSD. (The 
examiner is advised that the Veteran 
received various diagnoses including PTSD, 
major depression, major depressive 
disorder, and chronic adjustment disorder 
with depression.)  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and any in-service stressor 
reported by the Veteran.  Consideration 
should be given to evidence that might tend 
to support or corroborate the occurrence of 
a personal assault, such as evidence of 
behavioral changes, etc.  38 C.F.R. § 
3.304(f)(3). (If the examiner concludes 
that an in-service personal assault led to 
the development of PTSD, the evidence 
relied on to conclude that the assault 
occurred should be specifically noted.)  If 
another diagnosis is deemed appropriate the 
examiner should specifically indicate 
whether the diagnosis is more likely than 
not (greater than 50 percent) related to 
the Veteran's military service.  The 
examiner should reconcile his/her opinion 
with the other medical opinions of record.  
The report of examination should include a 
complete rationale for all opinions 
expressed.

3.  After undertaking any other development 
deemed appropriate, re- adjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


